EXAMINER’S AMENDMENT AND COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

IN THE SPECIFICATION:
	The following section headings were inserted in the specification at the locations set forth so as to provide the appropriate section headings for the disclosure as required by MPEP 608.01(a) and 37 CFR 1.77(c): 
	On page 1, between lines 2-3, the heading --FIELD OF THE INVENTION-- was inserted.
	On page 1, between lines 10 and 11, the heading --BACKGROUND OF THE INVENTION--was inserted.
	On page 4, between lines 17-18, the heading --SUMMARY OF THE INVENTION-- was inserted.
	On page 8, between lines 4-5, the heading --BRIEF DESCRIPTION OF THE DRAWINGS--was inserted.  
	On page 9, before line 1, the heading --DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENT-- was inserted.  
	The above changes to the specification were made to correct an obvious formality.

REASONS FOR ALLOWANCE
Claims 1-16 are hereby allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1 (and claim 11) in particular, the prior art of record fails to teach or fairly suggest an apparatus (and corresponding process) comprising a decoration station for decorating a manufactured article using thermosetting powder paint including all of the structure as recited, in combination with and particularly including, a rotating decoration cylinder having engraved cavities on the outer surface representing the set pattern to be reproduced on the surface of the manufactured article, the system for applying and transferring the power paint comprising a reservoir suitable to contain the thermosetting powder paint, which is brought into contact with the outer surface of the rotating decoration cylinder and is introduced and temporarily kept in the engraved cavities, the reservoir is delimited below by a bottom fixed to the carriage and provided with the free end placed close to the outer surface of the rotating decoration cylinder to identify a falling point for a progressive fall of the thermosetting powder paint from the engraved cavities to the exposed surface of the at least one manufactured article during the rotation of the rotating decoration cylinder according to the set pattern to be reproduced. 
Note that the closest prior art of Trevisan (WO 2007/009489 A1) teaches an apparatus including a decoration station and a rotating decoration cylinder but does not teach or fairly suggest the decoration cylinder includes engraved cavities nor does it include a reservoir to contain the powder paint which is brought into contact with the outer surface of the decoration cylinder and introduced into the cavities, the reservoir being arranged as recited.  While the art of Pervan (US 2014/0044872 A1) teaches the provision of a decoration cylinder with engraved cavities for holding powder material, it does not specifically teach the system for applying and transferring the powder material to include the reservoir as specifically recited.  In particular there is no teaching or suggestion of a reservoir delimited below by a bottom fixed to the carriage movable along a longitudinal extension of the article, the reservoir being provided with a free end placed close to the outer surface of the decoration cylinder to identify a falling point for a progressive fall of the powder material from the engraved cavities to the surface of the article.  Thus the apparatus as recited in claim 1 is not taught nor rendered obvious in view of the teachings of the prior art.      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Camorani (WO 2005/025828 A1) and Bockh et al. (US 5,814,369) each teach an apparatus for decorating an article with powder material having similarities to the claimed subject matter that are readily apparent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571)272-2161. The examiner can normally be reached M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on 571-272-7149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        
lje
June 18, 2022